Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 17-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claims 17, 19, and 20, the use of “may” within claims 17 and 19 and “can” within claim 20 renders the claims indefinite, because the terminology denoted by these words fails to be definitive.
	Secondly, with respect to claim 18, it appears that “diisocyanate” has been omitted within c).
	Thirdly, with respect to claims 18, 19, 21, and 22, the values of variable r and the aliphatic structure associated with variable r cannot be reconciled with the variously claimed diisocyanates.  For example, it is not seen how the formula can represent a cyclic structure, and when the diisocyanate is HDI, it is not seen how the value for variable r of 5 is correct..  It is noted that for formula (II) of claim 17, variable r is also defined as 5 or 6.
	Fourthly, with respect to claim 19, the examiner has not found variable Ra within the claimed structures.  Also, multiple definitions for variable f have been set forth that cause the claim to be confusing, since it is unclear how to clearly interpret f.
	Fifthly, with respect to claims 21, 23, and 30, it is unclear what purpose is served by the multiple occurrences of the “denoted” language.
3.	The prior art of record fails to disclose or render obvious a polyurethane having terminal groups corresponding to formula (I), as claimed, and containing at least one divalent unit of formula (II), as claimed.  The closest prior art is considered to be WO 2015/140457; however, it fails to disclose the aforementioned terminal groups.
4.	Claims 17-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
5.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765